DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-12-2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 02-12-2021, with respect to the rejection(s) of claim(s) 1-3, 5, 9, 11, 12-14, 16, 20, 22, and 23 under 35 U.S.C. 103 as being unpatentable over in view of DAMNJANOVIC and further in view of Kodaypak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nam et al (US 20170201968).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US 20170201968).

As to claim 1 Nam discloses a method, the method comprising: receiving, by an apparatus supporting a plurality of radio network access (RAN) slices including a first RAN slice providing a first set of services and a second RAN slice providing a second set of services (Nam, Fig. 8, ¶0131- the number of configured slices in the network can change in time, ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices ….upon initiation of one or more services which are associated with a slice. ), a first synchronization signal from a RAN comprising the plurality of RAN slices, the first synchronization signal received over a first synchronization channel associated with the first RAN slice using a first set of resources of the first RAN slice (Nam ¶0207- UE receives multiple services (slices)… signals provided for basic coverage and synchronization…signals may include synchronization signals…UE is configured with multiple "slices" that are conveyed in a single serving cell..) : performing, by the apparatus, a first synchronization procedure based on the first synchronization signal received over the first synchronization channel (Nam ¶0205- 1st sentence- each UE configured with a slice is further configured .. of the slice-specific PHY channels corresponding to the configured slice) before accessing the first service provided by the first RAN slice- synchronization procedure interpreted as configuring a UE to use a slicer  (Nam 1610 of Fig.16,  ¶0197) : after the performing the first synchronization procedure, receiving, by the apparatus from the RAN, synchronization configuration information of a second synchronization channel associated with the second RAN slice: receiving, by the apparatus from the RAN, a second synchronization signal over the second synchronization channel, using a second set of resources of the second RAN slice, the second set of resources of the second RAN slice including a resource that is different from a resource of the first set of resources of the first RAN slice in the frequency domain, and the second synchronization channel is different from  the first synchronization channel (Nam ¶207- 3rd sentence-signals provided for basic coverage and synchronization may be commonly used for receiving/transmitting data corresponding to the multiple slices by the UE (as a single network node provides the multiple services; and performing, by the apparatus, a second synchronization procedure based on the second synchronization signal received over the second synchronization channel before accessing a service of the second set of services provided by the second RAN slice (Nam, 1650 of Fig.16, ¶0200- 3rd sentence).

As to claim 2 Nam discloses the method of claim l, further comprising: :receiving, by the apparatus from the RAN, synchronization configuration information of a third synchronization channel associated with a third RAN slice of the plurality of RAN slices the third RAN slice providing a third set of services (Nam ¶0226-2nd sentence) : receiving, by the apparatus from the RAN, a third synchronization signal over the third synchronization channel using a third set of resources, of the third RAN slice, the third set of resources comprising a third resource that is different than the resource of the second set of resources; and performing, by the apparatus, a third synchronization procedure based on the third synchronization signal received over the third synchronization channel before accessing a service of the third set of services provided by the third RAN slice (Nam ¶0207, Nam, 1650 of Fig.16, ¶0200- 3rd sentence).
As to claim 3 Nam discloses the method of claim 1, wherein the receiving the synchronization configuration information of the second synchronization channel comprises receiving the synchronization configuration information of the second synchronization channel in one of a system information message, a radio resource control (RRC) message, or a slicing configuration message (Nam ¶0205-1st sentence- each UE configured with a slice is further configured by RRC (or higher-layer signaling)).

As to claim 4 Nam discloses the method of claim 2, wherein the second synchronization channel is transmitted on a first bandwidth part (BWP), and the second third synchronization channel is transmitted on a second BWP (Nam, 1910 of Fig.19 ¶0225- 2nd sentence- the new RAT slice 1930 operates on a larger bandwidth (f1') than either of the LTE-compatible PHY slices (f1 and f2) 1910..)

As to claim 5 Nam discloses the method of 2, wherein the first set of resources comprises a first time-frequency resource, and the second set of resources comprises a second time-frequency resource different from the first time-frequency resource (Nam Fig.25a-25c.).

As to claim 9 Nam discloses the method of claim 2, wherein the first set of resources comprises a first synchronization sequence, and the second  set of resources comprises a second synchronization sequence different from the first synchronization sequence(Nam, 810a,810b, 810c and 810d ofFig.8 ¶0205- 4th and 5th sentences- the slice-common synchronization procedure at step 1620 can be serving-cell based procedure, in which case the sync channel sequences are scrambled with a scrambling sequence).

As to claim 12 Nam discloses an apparatus comprising (Nam Fig.3, ¶0076): a non-transitory memory storage comprising instructions (Nam- ¶0010-last sentence); and one or more processors (Nam ¶0077- 1st sentence), wherein the one or more processors execute the instructions to perform operations , the operations comprising: receiving, by the apparatus supporting a plurality of radio network access (RAN) slices including a first RAN slice providing a first set of services and a second RAN slice providing a second set of services (Nam, Fig. 8, ¶0131 ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices …), a first synchronization signal from a RAN comprising the plurality of RAN slices, the first synchronization signal received over a first synchronization channel associated with the first RAN slice using a first set of resources of the first RAN slice (Nam ¶0207- UE receives multiple services (slices)… signals provided for basic coverage and synchronization…signals may include synchronization signals…UE is configured with multiple "slices" that are conveyed in a single serving cell..):
performing a first synchronization procedure based on the first synchronization signal received over the first synchronization channel before accessing the first service provided by the first RAN slice:
after the performing the first synchronization procedure, (Nam ¶0205- 1st sentence- each UE configured with a slice is further configured .. of the slice-specific PHY channels corresponding to the configured slice) before accessing the first service provided by the first RAN slice- synchronization procedure interpreted as configuring a UE to use a slicer  (Nam 1610 of Fig.16,  ¶0197)  receiving, from the RAN, synchronization configuration information of a second synchronization channel associated with the second RAN slice: receiving, from the RAN, a second synchronization signal over the second first synchronization channel, using as second set of resources of the first RAN slice, the second set of resources of the first RAN slice including a resource that is different from a resource of the first set of resources of the first RAN slice in the frequency domain, and the second synchronization channel is different from the first synchronization channel (Nam ¶0207- 3rd sentence-signals provided for basic coverage and synchronization may be commonly used for receiving/transmitting data corresponding to the multiple slices by the UE (as a single network node provides the multiple services);  and performing a second synchronization (Nam, 1650 of Fig.16, ¶0200- 3rd sentence)..

As to claim 13 Nam discloses the apparatus of claim 12, the operations further comprising: receiving, from the RAN, synchronization configuration information of a third synchronization channel associated with a third RAN slice of the plurality of RAN slices, the third RAN slice providing a third set of services(Nam ¶0226-2nd sentence): receiving from the RAN, a third synchronization signal over the third synchronization channel using a third set of resources, of the third RAN slices,  the third set of resources comprising a resource that is different than the resource of the second set of resources; and performing a third synchronization procedure based on the third synchronization signal received over the third synchronization channel before accessing a service of the third set of services provided by the third RAN slice(Nam ¶0207, Nam, 1650 of Fig.16, ¶0200- 3rd sentence). 

As to claim 14 Nam discloses the apparatus of claim 12 wherein the receiving the synchronization configuration information of the second synchronization channel comprises receiving the synchronization configuration information of the second synchronization channel in one of a system information message, a radio resource control (RRC) message, or a slicing configuration message (Nam ¶0205-1st sentence- each UE configured with a slice is further configured by RRC (or higher-layer signaling)).

As to claim 15 Nam discloses the apparatus of claim 13, wherein the second synchronization channel is transmitted on a first bandwidth part (BWP), and the third synchronization channel is Nam, 1910 of Fig.19 ¶0225- 2nd sentence- the new RAT slice 1930 operates on a larger bandwidth (f1') than either of the LTE-compatible PHY slices (f1 and f2) 1910..).

As to claim 16 Nam discloses the apparatus of claim 13, wherein the first set of resources comprises a first time-frequency resource, and the second set of resources comprises a second time-frequency resource different from the first time-frequency resource (Nam Fig.25a-25c.).

As to claim 17 Nam discloses the apparatus of claim 16, wherein the first time-frequency resource at least partially overlaps with the second time-frequency resource (Nam Fig.25a-25c.).


As to claim 23 Nam disclose a non-transitory computer-readable medium having instructions stored thereon that(Nam- ¶0010-last sentence), when executed by an apparatus(Nam Fig.3, ¶0076), cause the apparatus to perform operations, the operations comprising: receiving, by the apparatus supporting a plurality of radio network access (RAN) slices including a first RAN slice providing a first set of services and a second RAN slice providing a second set of services (Nam, Fig. 8, ¶0131 ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices …), a first synchronization signal from a RAN comprising the plurality of RAN slices, the first synchronization signal received over a first synchronization channel associated with the first RAN slice using a first set of resources of the first RAN slice (Nam ¶0207- UE receives multiple services (slices)… signals provided for basic coverage and synchronization…signals may include synchronization signals…UE is configured with multiple "slices" that are conveyed in a single serving cell..):
performing a first synchronization procedure based on the first synchronization signal
received over the first synchronization channel before accessing the first service provided by the
Nam ¶0205- 1st sentence- each UE configured with a slice is further configured .. of the slice-specific PHY channels corresponding to the configured slice) before accessing the first service provided by the first RAN slice- synchronization procedure interpreted as configuring a UE to use a slicer  (Nam 1610 of Fig.16,  ¶0197); after the performing the first synchronization procedure, receiving, from the RAN, synchronization configuration information of a second synchronization channel associated with the second RAN slice: receiving, from the RAN, a second synchronization signal over the second synchronization channel, using a second set of resources of the second RAN slice, the second set of resources of the second RAN slice including a resource that is different from a resource of the first set of resources of the first RAN slice first resource in the frequency domain, and the second synchronization is different from the first synchronization channel; (Nam ¶0207- 3rd sentence-signals provided for basic coverage and synchronization may be commonly used for receiving/transmitting data 
corresponding to the multiple slices by the UE (as a single network node provides the multiple services)) and performing a second synchronization procedure based on the second synchronization signal received over the second synchronization channel before accessing a service of the second set of services provided by the second RAN slice(Nam, 1650 of Fig.16, ¶0200- 3rd sentence).

As to claim 27 Nam discloses the method of claim 1, further comprising: accessing, by the apparatus, the service of the second set of services provided by the second RAN slice (Nam ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices….. )

As to claim 28 Nam discloses the method of claim 2, further comprising: accessing, by the apparatus, the service of the third set of services provided by the third RAN slice (Nam ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices….. ).

As to claim 29 Nam discloses the method of claim 2, wherein the second synchronization procedure and the third synchronization procedure are performed at a same time (Nam¶0137- last sentence-anchor slices are configured in the same time duration)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Yilmaz et al (US 20180220317).

As to claim 7 Nam discloses the method of claim 2, however silent wherein the first set of resources comprises a first beam resource, and the second set of resources comprises a second beam resource different from the first beam resource. However in an analogous art Yilmaz remedies this deficiency: (Yilmaz 1st and 2nd sentence- service-specific subsets of MRSs that belong to the beams of which each beam is optimized per a certain service). Therefore it would have been obvious to one of ordinary (Yilmaz – 1st sentence). 

As to claim 10 Nam discloses the method of claim 2, however silent wherein the second set of services provided by the second RAN slice has a first quality of service (QoS) requirement, and the third set of services provided by the third RAN slice has a second QoS requirement different from the first QoS requirement. However in analogous art Yilmaz cures this deficiency: (Yilmaz ¶0099- 7th sentence- Each set may be associated with the one or more services by being mapped to a class of services e.g. a QoS class or a type of wireless device.).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nam with Yilmaz for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence). 

As to claim 18 Nam discloses the apparatus of claim 13, wherein the first set of resources comprises a first beam resource, and the second set of resources comprises a second beam resource different from the first beam resource However in an analogous art Yilmaz remedies this deficiency: (Yilmaz 1st and 2nd sentence- service-specific subsets of MRSs that belong to the beams of which each beam is optimized per a certain service). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yilmaz with Nam for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence)..

As to claim 20 Nam discloses the apparatus of claim 13, however silent wherein the first service provided by the first RAN slice has a first quality of service (QoS) requirement, and the second set of  services having provided by the second RAN slice has a second QoS requirement different from (Yilmaz ¶0099- 7th sentence- Each set may be associated with the one or more services by being mapped to a class of services e.g. a QoS class or a type of wireless device.).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nam with Yilmaz for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence). 

As to claim 21 the combined teachings of Nam and Yilmaz disclose the apparatus of claim 20, wherein the third set of services provided by the third RAN slice has a third quality of service (QoS) requirement, different from the first QoS requirement (Yilmaz ¶0099- 7th sentence- Each set may be associated with the one or more services by being mapped to a class of services e.g. a QoS class or a type of wireless device.).

Claims 11and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of DAMNJANOVIC et al (US 20190335337).

As to claim 11 Nam discloses the method of claim 2, however silent wherein the second set of resources comprises a second synchronization signal block (SSB) configuration, the third set of resources comprises a third SSB configuration different from the second SSB configuration, and the second SSB configuration and the  third SSB configuration are different from a first SSB configuration included in the first set of resources used to receive the first synchronization signal over the first synchronization channel. However in an analogous art DAMNJANOVIC remedies this deficiency: (DAMNJANOVIC ¶0043- last sentence, ¶0056- 4th sentence; ¶0097- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the DAMNJANOVIC ¶0044- 2nd sentence).

As to claim 22 Nam discloses the apparatus of claim 13, wherein the third set of resources comprises a third synchronization signal block (SSB) configuration, the second set of resources comprises a second SSB configuration different from the third SSB configuration, and the second SSB configuration and the third SSB configuration are different from a first SSB configuration included in the first set of resources used to receive the first synchronization signal over first synchronization channel. However in an analogous art DAMNJANOVIC remedies this deficiency: (DAMNJANOVIC ¶0043- last sentence, ¶0056- 4th sentence; ¶0097- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nam with that of DAMNJANOVIC for the purpose of enabling synchronization of period timing (DAMNJANOVIC ¶0044- 2nd sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                         /KEVIN C. HARPER/Primary Examiner, Art Unit 2462